Exhibit 10.4

 

TRADEMARK SECURITY AGREEMENT

 

 

This Trademark Security Agreement (the “Agreement”), dated as of October 31,
2019 is made by K. HOV IP, II, INC., a California (the “Grantor”) in favor of
Wilmington Trust, National Association, as Administrative Agent, in its capacity
as collateral agent (in such capacity, the “Agent”) for the benefit of itself,
the Secured Parties (as defined below) and Wilmington Trust, National
Association, as Joint First Lien Collateral Agent (as defined below).

 

WHEREAS, the Borrower, Hovnanian and each of the other guarantors party thereto
are, concurrently herewith, entering into the Credit Agreement dated as of
October 31, 2019 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”) with Wilmington Trust,
National Association, as trustee (in such capacity, the “Trustee”) and as
collateral agent (in such capacity, the “Collateral Agent”), pursuant to which
the Borrower is issuing the 9.5% Senior Secured 1.125 Lien Notes due 2026 (the
“Secured Notes”), upon the terms and subject to the conditions set forth
therein;

 

WHEREAS, concurrently with the execution of the Credit Agreement, the Borrower,
Hovnanian, each of the other Grantors and the Agent are entering into the First
Lien Collateral Agency Agreement, dated as of the date hereof (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Collateral Agency Agreement”) pursuant to which the Borrower and the Agent,
among others, are appointing Wilmington Trust, National Association, as the
joint collateral perfection agent and gratuitous bailee for the benefit of, and
on behalf of the collateral agents party thereto and the holders of the Secured
Notes (as defined in the 1.125 Lien Security Agreement), the Secured Notes (as
defined in the 1.25 Lien Security Agreement) and the Secured Notes (as defined
in the 1.5 Lien Security Agreement), certain other secured notes which may be
issued from time to time in accordance with the 1.125 Lien Indenture, 1.25 Lien
Indenture and 1.5 Lien Indenture and for the lenders and Agent under the Credit
Agreement (in such capacity, the “Joint First Lien Collateral Agent”) solely for
the purpose of perfecting the Liens granted under the First Lien Collateral
Documents (as defined in the First Lien Intercreditor Agreement (as defined
below));

 

WHEREAS, concurrently with the execution of the Credit Agreement, each Senior
Collateral Agent referenced therein, the Borrower, Hovnanian, the other Grantors
party thereto, and the Junior Collateral Agents referenced therein, among
others, have entered into the Second Amended and Restated Intercreditor
Agreement dated as of October 31, 2019 (as the same may be further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Second Lien Intercreditor Agreement”);

 

1

--------------------------------------------------------------------------------

 

 

WHEREAS, the Borrower, Hovnanian, the other Grantors party thereto, each First
Lien Collateral Agent referenced therein and the Joint First Lien Collateral
Agent have entered into the First Lien Intercreditor Agreement (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“First Lien Intercreditor Agreement”) dated as of October 31, 2019;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes Hovnanian, the Borrower’s parent company, and each other Grantor;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
Loans;

 

WHEREAS, pursuant to and under the Credit Agreement and the Security Agreement
dated as of October 31, 2019 (the “Security Agreement”) among the Grantors party
thereto (together with any other entity that may become a party thereto) and the
Agent, the Grantor has agreed to enter into this Agreement in order to grant a
security interest to the Agent in certain Intellectual Property as security for
such loans and other obligations as more fully described herein; and

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.     Defined Terms. Except as otherwise expressly provided herein, (i)
capitalized terms used in this Agreement shall have the respective meanings
assigned to them in the Security Agreement and (ii) the rules of construction
set forth in Section 1.2 of the Credit Agreement and the comparable provisions
of any other applicable Loan Documents shall apply to this Agreement. Where
applicable and except as otherwise expressly provided herein, terms used herein
(whether or not capitalized) shall have the respective meanings assigned to them
in the Uniform Commercial Code as enacted in New York as amended from time to
time (the “Code”).

 

2.     To secure the full payment and performance of all Secured Obligations,
the Grantor hereby grants to the Agent a security interest in the entire right,
title and interest of such Grantor in and to all of its Trademarks, including
those set forth on Schedule A; provided, however, that notwithstanding any of
the other provisions set forth in this Section 2 (and notwithstanding any
recording of the Agent’s Lien made in the U.S. Patent and Trademark Office, U.S.
Copyright Office, or other registry office in any other jurisdiction), this
Agreement shall not constitute a grant of a security interest in any property to
the extent that such grant of a security interest is prohibited by any
applicable Law of an Official Body, requires a consent not obtained of any
Official Body pursuant to such Law or is prohibited by, or constitutes a breach
or default under or results in the termination of or gives rise to any right of
acceleration, modification or cancellation or requires any consent not obtained
under, any contract, license, agreement, instrument or other document evidencing
or giving rise to such property, except to the extent that such Law or the term
in such contract, license, agreement, instrument or other document or similar
agreement providing for such prohibition, breach, default or termination or
requiring such consent is ineffective under applicable Law including Sections
9-406, 9-407, 9-408 or 9-409 of the New York UCC (or any successor provision or
provisions); provided, further, that no security interest shall be granted in
any United States “intent-to-use” trademark or service mark applications unless
and until acceptable evidence of use of the trademark or service mark has been
filed with and accepted by the U.S. Patent and Trademark Office pursuant to
Section 1(c) or Section 1(d) of the Lanham Act (U.S.C. 1051, et seq.), and to
the extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
“intent-to-use” trademark or service mark applications under applicable federal
Law. After such period and after such evidence of use has been filed and
accepted, the Grantor acknowledges that such interest in such trademark or
service mark applications will become part of the Collateral. The Agent agrees
that, at the Grantor’s reasonable request and expense, it will provide such
Grantor confirmation that the assets described in this paragraph are in fact
excluded from the Collateral during such limited period only upon receipt of an
Officer’s Certificate or an Opinion of Counsel to that effect.

 

2

--------------------------------------------------------------------------------

 

 

3.     The Grantor covenants and warrants that:

 

(a)     To the knowledge of the Grantor, on the date hereof, all material
Intellectual Property owned by the Grantor is valid, subsisting and unexpired,
has not been abandoned and does not, to the knowledge of the Grantor, infringe
the intellectual property rights of any other Person;

 

(b)     The Grantor is the owner of each item of Intellectual Property listed on
Schedule A, free and clear of any and all Liens or claims of others except for
the Permitted Liens. No financing statement or other public notice with respect
to all or any part of the Collateral is on file or of record in any public
office, except as permitted pursuant to this Agreement or as permitted by the
Credit Agreement and any other applicable Loan Documents;

 

4.     The Grantor agrees that, until all of the Secured Obligations shall have
been indefeasibly satisfied in full, it will not enter into any agreement (for
example, a license agreement) which is inconsistent with the Grantor’s
obligations under this Agreement, without the Agent’s prior written consent
which shall not be unreasonably withheld except that the Grantor may license
technology in the ordinary course of business without the Agent’s consent to
suppliers and customers to facilitate the manufacture and use of the Grantor’s
products.

 

3

--------------------------------------------------------------------------------

 

 

5.     The Agent shall have, in addition to all other rights and remedies given
it by this Agreement and those rights and remedies set forth in the Security
Agreement and the Credit Agreement and any other applicable Loan Documents,
those allowed by applicable Law and the rights and remedies of a secured party
under the Uniform Commercial Code as enacted in any jurisdiction in which the
Intellectual Property may be located and, without limiting the generality of the
foregoing, solely if an Event of Default has occurred and is continuing, the
Agent may immediately, without demand of performance and without other notice
(except as set forth below) or demand whatsoever to the Grantor, all of which
are hereby expressly waived, and without advertisement, sell at public or
private sale or otherwise realize upon, in a city that the Agent shall designate
by notice to the Grantor, the whole or from time to time any part of the
Intellectual Property, or any interest which the Grantor may have therein and,
after deducting from the proceeds of sale or other disposition of the
Intellectual Property all expenses (including fees and expenses for brokers and
attorneys), shall apply the remainder of such proceeds toward the payment of the
Secured Obligations as the Agent, in its sole discretion, shall determine. Any
remainder of the proceeds after payment in full of the Secured Obligations shall
be paid over to the Grantor. Notice of any sale or other disposition of the
Intellectual Property shall be given to the Grantor at least ten (10) days
before the time of any intended public or private sale or other disposition of
the Intellectual Property is to be made, which the Grantor hereby agrees shall
be reasonable notice of such sale or other disposition. At any such sale or
other disposition, the Agent may, to the extent permissible under applicable
Law, purchase the whole or any part of the Intellectual Property sold, free from
any right of redemption on the part of the Grantor, which right is hereby waived
and released. The Agent shall endeavor to provide the Grantor with notice at or
about the time of the exercise of remedies in the preceding sentence, provided
that the failure to provide such notice shall not in any way compromise or
adversely affect the exercise of such remedies or the Agent’s rights hereunder.

 

6.      All of Agent’s rights and remedies with respect to the Intellectual
Property, whether established hereby, by the Security Agreement or by the Credit
Agreement or any other applicable Loan Documents or by any other agreements or
by Law, shall be cumulative and may be exercised singularly or concurrently. In
the event of any irreconcilable inconsistency in the terms of this Agreement and
the Security Agreement, the Security Agreement shall control.

 

7.      The provisions of this Agreement are severable, and if any clause or
provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such clause or provision in any other jurisdiction, or any clause
or provision of this Agreement in any jurisdiction.

 

4

--------------------------------------------------------------------------------

 

 

8.      The benefits and burdens of this Agreement shall inure to the benefit of
and be binding upon the respective successors and permitted assigns of the
parties, provided, however, that except as permitted by the Credit Agreement and
any other applicable Loan Documents, the Grantor may not assign or transfer any
of its rights or obligations hereunder or any interest herein and any such
purported assignment or transfer shall be null and void.

 

9.      This Agreement and the rights and obligations of the parties under this
agreement shall be governed by, and construed and interpreted in accordance
with, the Law of the State of New York.

 

10.     The Grantor (i) hereby irrevocably submits to the nonexclusive general
jurisdiction of the courts of the State of New York and the courts of the United
States of America for the Southern District of New York, or any successor to
said court (hereinafter referred to as the “New York Courts”) for purposes of
any suit, action or other proceeding which relates to this Agreement or any
other Loan Document, (ii) to the extent permitted by applicable Law, hereby
waives and agrees not to assert by way of motion, as a defense or otherwise in
any such suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of the New York Courts, that such suit, action or proceeding
is brought in an inconvenient forum, that the venue of such suit, action or
proceeding is improper, or that this Agreement or any Loan Document may not be
enforced in or by the New York Courts, (iii) hereby agrees not to seek, and
hereby waives, any collateral review by any other court, which may be called
upon to enforce the judgment of any of the New York Courts, of the merits of any
such suit, action or proceeding or the jurisdiction of the New York Courts, and
(iv) waives personal service of any and all process upon it and consents that
all such service of process be made by certified or registered mail addressed as
provided in Section 13 hereof or at such other address of which the Agent shall
have been notified pursuant thereto and service so made shall be deemed to be
completed upon actual receipt thereof. Nothing herein shall limit any Secured
Party’s right to bring any suit, action or other proceeding against the Grantor
or any of any of the Grantor’s assets or to serve process on the Grantor by any
means authorized by Law.

 

11.     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

 

12.     THE GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY A
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

5

--------------------------------------------------------------------------------

 

 

13.     All notices, requests and demands to or upon the Agent or the Grantor
shall be effected in the manner provided for in Section 9.02 of the Credit
Agreement and the related provisions of any other applicable Loan Documents.

 

14.     In the performance of its obligations, powers and rights hereunder, the
Agent shall be entitled to the rights, benefits, privileges, powers and
immunities afforded to it as Agent under the Credit Agreement and the other
applicable Loan Documents. The Agent shall be entitled to refuse to take or
refrain from taking any discretionary action or exercise any discretionary
powers set forth in the Security Agreement unless it has received with respect
thereto written direction of the Borrower or Required Lenders in accordance with
the Credit Agreement. Notwithstanding anything to the contrary contained herein,
the Agent shall have no responsibility for the creation, perfection, priority,
sufficiency or protection of any liens securing Secured Obligations (including,
but not limited to, no obligation to prepare, record, file, re-record or re-file
any financing statement, continuation statement or other instrument in any
public office). The permissive rights and authorizations of the Agent hereunder
shall not be construed as duties. The Agent shall be entitled to exercise its
powers and duties hereunder through designees, specialists, experts or other
appointees selected by it in good faith.

 

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Trademark Security
Agreement to be duly executed and delivered as of the date first above written.

 

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION, as Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffery Rose

 

 

 

Name: Jeffery Rose

Title: Vice President

 

 

 

 

 

 

 

Grantor:

 

K. HOV IP, II, INC.

                    By: /s/ David Bachstetter       Name: David Bachstetter    
  Title: Chief Executive Officer and Treasurer  

 

7

--------------------------------------------------------------------------------

 

 

Schedule A

 

United States Trademark Registrations and Applications

 

 

 

Trademark

Application No. / Registration No.

55 NEVER LOOKED SO GOOD

4035326

FROM YOUR HOME TO OURS

3682068

HOME DESIGN GALLERY

3017498

HOVNANIAN ENTERPRISES

3782845

HOVNANIAN ENTERPRISES, INC. and Design

3786278

IF YOU'RE NOT 55, YOU'LL WISH YOU WERE

3564614

K HOVNANIAN HOMES and Design

3493815

K HOVNANIAN HOMES and Design

5702299

K. HOVNANIAN

3579682

KHOV

2710008

KHOV.COM

2544720

LET'S BUILD IT TOGETHER

2965030

LIFE. STYLE. CHOICES.

2725754

THE FIRST NAME IN LASTING VALUE

1418620

THE NAME BEHIND THE DREAM

3832465

WONDER HOMES

2671912

TOWN & COUNTRY TREE Design

2040802

BRIGHTON HOMES and Design

2412033

BRIGHTON HOMES

2395356

MISSION EXCELLENCE

5179939

 

8